Case 2:20-cv-04093-SB-PLA Document 55 Filed 01/19/21 Page 1of1 Page ID #:982

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:20-cv-04093-SB (PLAx) Date: 1/19/2021

 

Title: Royal Holdings Technologies Corp. v. IP Video Market Info Inc.

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: ORDER STAYING CASE

The Court has reviewed the parties’ joint stipulation. (Dkt. No. 54.) All
proceedings in this case, including Plaintiff's deadline to file a second amended
complaint, are stayed pending the outcome of appellate proceedings involving the
Court’s December 18, 2020 Order. (Dkt. No. 52.) Defendant’s deadline to file a
motion for attorney’s fees and costs under Cal. Civ. Proc. Code § 425.16 is stayed
pending the outcome of the appeal.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
